DECISION AND ORDER
VICTOR MARRERO, District Judge.
On April 11, 2013, plaintiff Kolel Beth Yeehiel Mechil of Tartikov, Inc. (“Kolel Beth”) filed a complaint (the “Complaint”) against John Hancock Life Insurance Company (“John Hancock”) seeking the payment of $10,000,000 for the life insurance policy insuring the life of Edith Gold-stein (the “Goldstein JH Policy”). On May 8, 2013, Kolel Beth filed an application for an order to show cause requesting that the Court grant specific performance ordering John Hancock to pay the proceeds of the Goldstein JH Policy to Kolel Beth (the “Show Cause Application”). On May 10, 2013, John Hancock filed an answer, counter-claim, and third-Party complaint against Kolel Beth, YLL Irrevocable Trust (“YLL”), Kochav S.A.R.L. (“Kochav,” and together with YLL, “YLL/Kochav”), and the Wilmington Savings Fund Society FSB (“Wilmington”). On May 14, 2013, the Court held a hearing on Kolel Beth’s Show Cause Application and stayed the proceedings until after oral argument of the pending appeal in a related case, Kolel Beth Yeehiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, reconsideration denied, 881 F.Supp.2d 532, appeal argued, No. 12-3247 (2d Cir. May 23, 2013).
The Goldstein JH Policy is one of forty-three life insurance policies (the “Policies”) whose ownership was at issue in an arbitration between Kolel Beth and YLL/Kochav. On April 10, 2012, an arbitration panel issued the “First Preliminary Decision, Ruling and Award of the Rabbinical Court,” mandating the transfer of the Policies to Kolel Beth (the “Arbitration Award”). On July 11, 2012, the Court confirmed that Arbitration Award. See Kolel Beth, 878 F.Supp.2d at 469. YLL/Kochav appealed the Court’s confirmation of the Arbitration Award and the ease is currently sub judice before the United States Court of Appeals for the Second Circuit. Id.
Having considered all the submissions and arguments set forth by the parties, the Court finds that the most prudent course of action is to stay all proceedings in the instant matter pending resolution of the pending appeal. In the meantime, the Court orders that John Hancock continue to maintain the proceeds of the Goldstein JH Policy in an interest-bearing account until the Second Circuit issues a decision *353in Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust.

ORDER

Accordingly, it is hereby
ORDERED that all proceedings in this matter are STAYED pending further order of this Court; and it is further
ORDERED that John Hancock Life Insurance Company maintain the proceeds of the life insurance policy insuring the life of Edith Goldstein in an interest-bearing account pending the resolution of the appeal in Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Trust, reconsideration denied, 881 F.Supp.2d 532, appeal argued, No. 12-3247 (2d Cir. May 23, 2013).
SO ORDERED.